Citation Nr: 1608675	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987, and from July 2004 to October 2005.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded this case for further development.  The issues on appeal at the time of the remand included entitlement to service connection for skin disability, headaches, sleep disturbances to include sleep apnea, and bilateral eye disability.  During the pendency of the appeal, an August 2015 rating decision granted service connection for a skin disability, headaches, and multiple benign nodules and calcified granulomas with sleep apnea.  Therefore, as the benefits sought on appeal have been granted, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  The only remaining issue is entitlement to service connection for a bilateral eye disability.

In response to the June 2012 remand, the RO obtained the Veteran's disability medical records from the Social Security Administration, verified the Veteran's periods of ACDUTRA and INACDUTRA, requested service medical records from the Veteran's National Guard service, and obtained a VA eye examination in August 2015.  In addition, in April 2015, the RO sent the Veteran a letter asking for clarification as to whether he wanted to withdraw the appeal in regard to the claim for service connection for a bilateral eye disability, requested additional private treatment records, and asked the Veteran to provide the names and addresses of health care providers who provided treatment for claimed disabilities.  Furthermore, the record indicates that the Veteran was provided an informal hearing and did not request a Board hearing.  The Board is therefore satisfied that there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that Veteran has a bilateral eye disability that manifested during, or as a result of, active military service.
CONCLUSION OF LAW

The criteria for service connection for bilateral eye disability have been met.  38 U.S.C.A. § § 1110, 1117, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  To the extent that the Veteran's claimed bilateral eye condition represents an organic disease of the nervous system, organic diseases of the nervous system are among the chronic diseases set forth in 38 C.F.R. § 3.309, and therefore service connection may be established based on a continuity of symptomatology.

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(d) (2015).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Iraq from October 2004 to September 2005 and contends that his bilateral eye disability is a result of active service in Iraq, or related to an undiagnosed illnesses.  In addition, the Veteran contends that the disability has existed since service.

The earliest record regarding the Veteran's bilateral eye disability is a July 2004 pre-deployment private medical record regarding the treatment for conjunctivitis and allergies, which treatment record notes bilateral eye redness.  However, it is unclear from that record whether the eye symptoms complained of were solely related to the underlying medical conditions of allergies or conjunctivitis, and not the chronic bilateral eye disability for which the Veteran is currently seeking service connection.

The Veteran's service medical records include a July 2004 pre-deployment health assessment that does not indicate a referral for any eye problems.  However, upon completion of his tour in Iraq, an August 2005 post-deployment health care review shows that the Veteran received a referral for an eye problem.  Moreover, that form includes a section titled "Do you have any of these symptoms now or did you develop them anytime during this deployment?"  The condition "Redness of eyes with tearing" is checked "Yes-now".

In a November 2006 record shows that the initial reviewer's notes state that the Veteran complained that his joints hurt and his eyes got blood shot.  In a January 2007 VA medical record, the Veteran states that since he returned from Iraq he felt as though many things are different about him, including that his eyes got blood shot more frequently.  Furthermore, the Veteran's claims file shows continued complaints of redness of both eyes since service.

At a September 2009 VA medical examination, the examiner noted that the Veteran reported that his eyes stayed red on a daily basis and that the Veteran treated the condition with Visine eye drops once or twice daily.  Upon examination, the examiner noted normal corrected visual acuity, normal reaction of pupils to light, normal gross visual field assessment and found no other abnormality of the fundus, lids, eyebrows, or conjunctivae.  However, the examiner concluded that there was insufficient evidence to support an acute or chronic bilateral eye condition and did not make an etiological opinion.

At an August 2015 VA medical examination, the examiner noted no pupillary defect, no anatomical loss, no astigmatism, no diplopia, no visual field defect, and did not find extremely poor vision or blindness and found normal bilateral fundus.  However, the examiner diagnosed the Veteran with a mild tear film change.  Moreover, the examiner provided an etiological opinion that "[t]he mild tear film changes are at least as likely as not related to any active duty activities."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The Board finds the August 2015 medical opinion to be the most probative evidence of record.  The August 2015 examiner provided a valid etiological opinion that addressed the Veteran's symptoms and was supported by a plausible rationale.  In contrast, the September 2009 VA examination report did not provide an etiological opinion.  Moreover, the August 2015 VA examination was dedicated solely to the Veteran's bilateral eye disability claim while the September 2009 VA examination was part of a multi-claim examination.

In addition, the credible and competent evidence of record shows continuity of symptomatology for a bilateral eye disability since service and that it is at least as likely as not that the mild tear film changes are related to service.  Therefore, as the evidence of record shows that the Veteran's bilateral eye condition began while the Veteran was deployed Iraq, shows continuity of symptomatology since service, and includes a medical nexus opinion between the diagnosed mild tear film change and service.  Therefore, resolving reasonable doubt in favor of the claimant, the Board finds that service connection for a bilateral eye condition is warranted as the evidence shows that it is at least as likely as not that mild tear film changes of the eyes are related to active service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral eye disability diagnosed as mild tear film changes of the eyes is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


